DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
	Claims 14, and 20 are objected to because of the following informalities: 

Claim 14 is objected to (and dependents thereof) as there is a double comma at the end of the following limitation: 

“a pair of wall-mounted center support brackets, and a pair of wall- mounted end support brackets, ,”. 

The Examiner is unsure if the claim is missing another claim limitation or if it is just an artifact by the Applicant.

Claim 20 is objected to (and dependents thereof) as the following claim limitation does not have proper secondary basis: 

“disposed at a front portion of said second frame portion, and a pair of extendable bed support legs coupled to a front portion of said second frame portion.”

 The claim is suggested to be amended to the following: 

“disposed at a front portion of said second frame portion, and a pair of extendable bed support legs coupled to the front portion of said second frame portion.”

Appropriate correction is required.

Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “shorter” and “longer in claims 10 and 13 are relative terms which renders the claim indefinite. The term “shorter” and “longer” is not defined by claims 10 and 13, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
In regards to Claim 10, it is suggested to delete “shorter” and “longer”.
In regards to Claim 13, the Examiner notes two suggestions:
If the Applicant states the pan is ‘rectangular’ than shorter/longer is an inherent property.
If the Applicant wants, they could potentially amend to incorporate “first” and “second” sides which may also work.
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1-3, 5, 7-9, 11, and 13-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Way (US 4005898).
In regards to Claim 1, Way teaches: A convertible furniture system (10 – Fig. 2) comprising: a convertible frame assembly (11) comprising a back frame (75 – Fig. 2) 
In regards to Claim 2, Way teaches: The convertible furniture system of claim 1, further comprising a pair of slotted bench back brackets (115/116 – Fig. 11) that pivotably and slideably support (Col 5 Line 66 to Col 6 Line 24) an upper portion of said back frame (see annotated combination Fig. 3 and Fig. 11 from Way below) between opposing upright side walls of the living space (see annotated combination Fig. 3 and Fig. 11 from Way below), said slotted bench back brackets disposed on respective ones of the opposing upright side walls (see annotated combination Fig. 3 and Fig. 11 from Way below).  


    PNG
    media_image1.png
    353
    764
    media_image1.png
    Greyscale

Annotated Combination of Fig. 3 and Fig. 11 from Way
In regards to Claim 3, Way teaches: The convertible furniture system of claim 2, wherein each of said slotted bench back (115/116 – Fig. 11) brackets defines a horizontal slide slot (124 – Fig. 11) configured to vertically support a guide pin (120 – Fig. 11) that is coupled to said back frame (Col 6 Lines 44-67), wherein said guide pin is operable to freely rotate and slide inside of said slide slot during extension and retraction of said convertible furniture system (Col 6 Line 13-24, Fig. 2 vs. Fig. 4).  
In regards to Claim 5, Way teaches: The convertible furniture system of claim 1, wherein said frame assembly support system comprises a pair of center support brackets (80/92 ‘left side’ and 81/93 ‘right side’ – see annotated Fig. 4.1 below) that support a center portion (see annotated Fig. 4.1 below) of a side of said frame assembly when in said flat configuration (Fig. 5), and a pair of end support brackets (104/106 – Fig. 2) that support a front portion (see annotated Fig. 5.1 below) of said bottom frame (90 – Fig. 4) when in said flat configuration (Fig. 5), wherein respective ones of said center support brackets see annotated Fig. 4.1 below) and said end support brackets (see annotated Fig. 4.1 below) are disposed on opposing upright side walls (see note #1 below) of the living space (see annotated Fig. 4.1 below).  
Note #1: The center support brackets and end support brackets of Way are disposed ‘in-between’ the opposing upright side walls and are integrally connected by the back and bottom frame portions.

    PNG
    media_image2.png
    754
    954
    media_image2.png
    Greyscale

Annotated Fig. 4.1 from Way


    PNG
    media_image3.png
    435
    645
    media_image3.png
    Greyscale

Annotated Fig. 5.1 from Way

In regards to Claim 7, Way teaches: The convertible furniture system of claim 5, wherein said engagement element (76/78 – Fig. 2) comprises a latch assembly (127/128 – see annotated Fig. 4.1 above) disposed on each side of the front portion of said bottom frame (see annotated Fig. 5.1 above), each of said latch assemblies operable to engage a respective one of said end support brackets (‘top end of - 104/106’ – see annotated Fig. 5.1 above and 5, Col 5 Lines 30-53) when said frame assembly is in said flat configuration (Fig. 5), each of said latch assemblies comprising an extendable latch pin (107 – Fig. 5, Col 5 Lines 35-37) that is slideable from a retracted position to permit extension and retraction of said frame assembly (“as having a bent end portion 107 which is received by a hole 108…..pulled out of hole 108” - Col 5 Lines 38-45), to an extended position (“rod 104 snaps into hole 108” - Col 5 Lines 38-45) engaging said a respective one of said end support brackets (104 – Fig. 5) to vertically support the front portion of said bottom frame when in said flat configuration (see annotated Fig. 5.1 above and 
In regards to Claim 8, Way teaches: The convertible furniture system of claim 7, wherein said frame assembly support system further comprises a pair of bottom frame end support brackets (‘bottom end of - 104/106’, see annotated Fig. 5.1 above, and Col 5 Lines 30-53) disposed on respective ones of the opposing upright side walls (Fig. 2) and configured to receive a corresponding one of said latch pins (104a – see annotated Fig. 5.1 above) to 15vertically support the front portion of said bottom frame when said frame assembly is in said bench configuration (see annotated Fig. 5.1 above and Col 5 Lines 38-45).  
In regards to Claim 9, Way teaches: The convertible furniture system of claim 1, further comprising a pair of extendable support legs (100/102 – see annotated Fig. 4.2 below) coupled to a bottom portion of said bottom frame (see annotated Fig. 5.1 above) and selectively extendable to support said bottom frame against a floor (Fig. 4 and Col 5 Lines 25 – 29) of the living space.  

    PNG
    media_image4.png
    540
    665
    media_image4.png
    Greyscale

Annotated Fig. 4.2 from Way
In regards to Claim 11, Way teaches: The convertible furniture system of claim 9, wherein said pair of extendable support legs (100/102 – Fig. 1 and 4) are pivotably extendable between an extended bench leg position (Fig. 2) substantially perpendicular to said bottom frame to support said bottom frame when said frame assembly is in said bench configuration (Col 5 Lines 15-25), and a stowed bench leg position (Fig. 1) substantially parallel to said bottom frame when said frame assembly is in said flat configuration (Col 5 Lines 15-17).  
In regards to Claim 13, Way teaches: A convertible furniture system (10 – Fig. 2) operable to extend and retract between a bench configuration (“seat/bed unit unfolded into an upright sitting position” - Fig. 2) and a flat bed configuration (“seat/bed unit fully unfolded into a bed see annotated Fig. 4.3 below) having longer sides (‘side – longer’, see annotated Fig. 4.3 below) extending between the pair of 16opposing upright walls (40/41 – Fig. 2) and shorter sides (‘side – shorter’, see annotated Fig. 4.3 below) that are adjacent to respective ones of the pair of opposing upright walls (see annotated Fig. 4.3 below); a bottom frame (90 – Fig. 4) pivotably coupled to said back frame and having an elongate rectangular pan (see annotated Fig. 4.3 below) having longer sides (see annotated Fig. 4.3 below) extending between the pair of opposing upright walls and shorter sides (see annotated Fig. 4.3 below) that are adjacent to respective ones of the pair of opposing upright walls; a hinge (94/95 – Fig. 2 - Col 4 Line 52 and Col 4 Lines 61-65) coupling said back frame to said bottom frame, wherein said back frame (75 – Fig. 1 and 2) and said bottom frame (90 – Fig. 1 and 2) define a convertible frame assembly (11) that is pivotable about said hinge (94/95 – Fig. 2), said hinge comprising a pair of pivot pins (120 – Fig. 11, Col 5 Lines 66 – Col 6 Line 5, see note #2 below), each of said pivot pins (120 – Fig. 3) is disposed at a respective end of said frame assembly (11 – Fig. 3) (see annotated Fig. 3.1 below
Note #2: although one pin is shown the brackets are considered “similarly constructed” on either side

    PNG
    media_image5.png
    301
    505
    media_image5.png
    Greyscale

Annotated Fig. 3.1 from Way

    PNG
    media_image6.png
    729
    1074
    media_image6.png
    Greyscale

Annotated Fig. 4.3 from Way
In regards to Claim 14, Way teaches: The convertible furniture system of claim 13, wherein said frame assembly supports comprise a pair of wall-mounted slotted bench back brackets (115/116 see annotated combination Fig. 3 and Fig. 11 from Way above), a pair of wall-mounted center support brackets (80/92 ‘left side’ and 81/93 ‘right side’ – see annotated Fig. 4.1 above), and a pair of wall-mounted end support brackets (104/106 – Fig. 2), , wherein said center support brackets are configured to receive respective first engagement elements disposed at a center portion (see annotated Fig. 4.1 above) of said frame assembly to support a center portion of said frame assembly in said bed configuration (see annotated Fig. 4.1 above), and wherein said end support brackets are configured to receive respective second engagement elements disposed at a front portion (see annotated Fig. 5.1 above) of said bottom frame (90 – Fig. 4) to support the front portion of said bottom frame when said frame assembly is in said flat configuration (Fig. 5).  
In regards to Claim 15, Way teaches: The convertible furniture system of claim 14, wherein each of said slotted bench back brackets (115/116 – Fig. 11) defines a horizontal slide slot (124 – Fig. 11) configured to vertically support a guide pin (120 – Fig. 11) coupled to said back frame (Col 6 Lines 44-67), wherein said guide pin is operable to freely rotate and slide inside of said slide slot during extension and retraction of said convertible furniture system (Col 6 Line 13-24, Fig. 2 vs. Fig. 4).  
In regards to Claim 16, Way teaches: The convertible furniture system of claim 14, wherein said frame assembly supports comprises a pair of bottom frame end support brackets (‘bottom end of - 104/106’, see annotated Fig. 5.1 above, and Col 5 Lines 30-53) disposed on respective ones of the opposing upright walls (Fig. 2) of the living space, each of said bottom frame end support brackets configured to receive one of said second selectively operable engagement elements (104a – see annotated Fig. 5.1 above)  to support the front portion of said bottom frame when see annotated Fig. 5.1 above and Col 5 Lines 38-45).  
In regards to Claim 17, Way teaches: The convertible furniture system of claim 13, further comprising a pair of extendable support legs (100/102 – see annotated Fig. 4.2 above) coupled to a bottom portion of said bottom frame (see annotated Fig. 5.1 above) and selectively extendable to support said bottom frame against the floor (Fig. 4 and Col 5 Lines 25 – 29) of the living space.  
In regards to Claim 18, Way teaches: A convertible furniture system (10 – Fig. 2) that is convertible between a bench (“seat/bed unit unfolded into an upright sitting position” - Fig. 2) and a bed (“seat/bed unit fully unfolded into a bed unit” - Fig. 4), said convertible furniture system comprising: a frame assembly (42/43 – Fig. 2) comprising: a first frame (75 – Fig. 2) portion pivotably coupled between a pair of opposing upright walls (40/41 – Fig. 2) of a living space (18 – Fig. 2); a second frame portion (90 – Fig. 4) releasably coupled between the pair of opposing upright walls (Fig. 2 vs. Fig. 3 vs. Fig. 4); and a hinge (94/95 – Fig. 2 - Col 4 Line 52 and Col 4 Lines 61-65) coupling said first frame portion to said second frame portion; wherein said frame assembly is repositionable between a bench configuration (“seat/bed unit unfolded into an upright sitting position” - Fig. 2) in which said first frame portion is upright relative to the upright walls of the living space, and a flat configuration (“seat/bed unit fully unfolded into a bed unit” - Fig. 4) in which said first frame portion is perpendicular (Fig. 4) to the opposing upright walls (40/41 -  Fig. 4); a slotted bracket (115/116 – Fig. 11) at each of the opposing upright walls proximate an upper portion (see annotated combination Fig. 3 and Fig. 11 from Way above) of said first frame portion and configured to slideably and pivotably couple said first frame portion to the opposing upright walls (see annotated combination Fig. 3 and Fig. 11 from Way above); a bench support (100/102 – see annotated Fig. 4.2 above) configured to support see annotated Fig. 4.1 above) disposed at each of the opposing upright walls (40/41 – Fig. 4) and spaced apart from respective ones of said slotted brackets (see annotated Fig. 4.1 above), said frame assembly supports configured to support a center portion (see annotated Fig. 4.1 above) of said frame assembly when said frame assembly is in said flat configuration (Fig. 5).  
In regards to Claim 19, Way teaches: The convertible furniture system of claim 18, wherein said bench support comprises a pair of bench end support brackets (see annotated Fig. 2.1 below) disposed on respective ones of the opposing upright walls (see annotated Fig. 2.1 below) of the living space and configured to receive an engagement element (127/128 – see annotated Fig. 2.1 below) disposed at a front portion (see annotated Fig. 2.1 below) of said second frame portion, and a pair of extendable bench support legs (100/102 - see annotated Fig. 2.1 below) coupled to a front portion (see annotated Fig. 2.1 below) of said second frame portion (90 - see annotated Fig. 2.1 below).  

    PNG
    media_image7.png
    552
    624
    media_image7.png
    Greyscale

Annotated Fig. 2.1 from Way

In regards to Claim 20, Way teaches: The convertible furniture system of claim 18, wherein said bed support comprises a pair of end support brackets (see annotated Fig. 4.4 below) disposed on respective ones of the opposing upright walls (40/41 – see annotated Fig. 4.4 below) of the living space and configured to receive an engagement element (127/128 – see annotated Fig. 4.4 below) disposed at a front portion (see annotated Fig. 4.4 below) of said second frame portion, and a pair of extendable bed support legs coupled (see annotated Fig. 4.4 below) to a front portion of said second frame portion (see annotated Fig. 4.4 below).

    PNG
    media_image8.png
    632
    801
    media_image8.png
    Greyscale

Annotated Fig. 4.4 from Way
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Way (US 4005898) in view of Hagstrom (US 2854672).
In regards to Claim 4, Way teaches: The convertible furniture system of claim 3, wherein said slotted bench back bracket, but does not teach, further comprises a pin index defined by a notch formed at one end of said slide slot, said pin 14index configured to retain said guide pin when said furniture system is in said bench configuration. 
Hagstrom teaches: further comprises a pin index (70 – see annotated Fig. 8 from Hagstrom below) defined by a notch (see annotated Fig. 8 from Hagstrom below) formed at one end of said slide slot (see annotated Fig. 8 from Hagstrom below), said pin 14index configured to retain said guide pin when said furniture system is in said bench configuration (“the couch backrest position” – Col 1 Lines 40-41 and Fig. 2).  
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated a geometric change (enlarged portion/notch) to the slot of the frame as shown by Hagstrom to the existing bracket with slot of Way to provide a portion of the slot of Way with an improved means to hold a pin in a secured manner to more safely support the bench back of Way in a desired position.
    PNG
    media_image9.png
    521
    1020
    media_image9.png
    Greyscale

Annotated Fig. 8 from Hagstrom
	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Way (US 4005898) in view of Holdampf et al. (US 3600033).
In regards to Claim 6, Way teaches: The convertible furniture system of claim 5, but does not teach, wherein said engagement element comprises a slideably extendable hook disposed on each side of a back portion of said back frame, each of said extendable hooks operable to engage a respective one of said center support brackets when said frame assembly is in said flat configuration, wherein said extendable hooks are slideable between a retracted position to permit extension and retraction of said frame assembly, and an extended position in which said extendable hooks are engageable with said center support brackets to vertically support said frame assembly in said flat configuration. 
Holdampf teaches: wherein said engagement element comprises a slideably extendable hook (68 – Fig. 2) disposed on each side (see note #3 below) of a back portion of said back frame (Col 2 Lines 58-67), each of said extendable hooks operable to engage a respective one of said center support brackets (68 – Fig. 2 and Col 2 Lines 58-67) when said frame assembly is in said flat configuration (Fig. 2), wherein said extendable hooks (68 – Fig. 2) are slideable between a retracted position (Fig. 1) to permit extension and retraction of said frame assembly, and an extended position in which said extendable hooks are engageable (64 engageable with 68 - Fig. 2) with said center support brackets (68 – Fig. 2) to vertically support said frame assembly in said flat configuration (Fig. 2) .  
Note #3: Although one hook [64] is shown the backrest [14], it is understood that an additional hook would not modify the indented use or functionality of the backrest when being moved into the horizontal or vertical positions.
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated a hook from Holdampf to the convertible furniture system of Way as securing system such as a hook or other mechanical element that prevents or limits movement is considered an obvious modification in the field of extendable and retractable bedding to form different furniture setups.

Allowable Subject Matter
	Claims 10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims AND providing amendments to obviate the rejections under 35 U.S.C. 112(b) as noted above (claim 10).
	The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claims 10 and 12, the prior art Way (US 4005898), Hagstrom (US 2854672), and Holdampf et al. (US 3600033) either alone or combination would not render obvious the claim limitations of the instant invention. Claims 10 and 12 of the instant invention discloses a unique feature to allow the support legs to telescope from a smaller length when they are utilized in the bench configuration and a longer length when they are utilized in the flat/bed configuration. The prior art on record, specifically the art of Way teaches extendable legs that are not utilized (in contact with the floor surface) when in the bench configuration, however, they are utilized in the flat configuration yet because of the previous reasoning the prior art of Way (US 4005898) would fail to be considered an ‘obvious modification’. Additionally, the prior art of Laughlin et al. (US 5394573) teaches a similar structure of extendable legs [78/78’ – Fig. 2) like that of Way as discussed above. 
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADISON EMANSKI/Examiner, Art Unit 3673    			/DAVID R HARE/		
						Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
						12/29/2021